Citation Nr: 1520371	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  14-42 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for acromioclavicular separation of the right shoulder.

2.  Entitlement to service connection for head pain, to include as secondary to acromioclavicular separation of the right shoulder.

3.  Entitlement to service connection for a right upper extremity disability.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1985 to August 1990.  He also served during a period of active duty training from September 1981 to January 1982 in the National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal of an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The record reveals that the Veteran is not currently employed and that he alleges he cannot work because of his service-connected disabilities.  A TDIU claim is part of an increased rating claim and is properly before the Board when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, a TDIU claim has been raised by the record in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Veteran seeks a higher evaluation for his service connected right shoulder disability.  A claim for TDIU has also been raised by the record.  At the hearing in April 2015, the Veteran testified that he applied for disability benefits from the Social Security Administration (SSA).  He also testified that he applied for VA Vocational Rehabilitation in January and March 2015.  Neither the Veteran's SSA records nor the VA Vocational Rehabilitation folder have been associated with the claim folder.  Although Social Security Administration records are not controlling for VA determinations, they are likely pertinent to the current VA claims.  Additionally, it would be premature for the Board to evaluate the rating of the Veteran's right shoulder and entitlement to TDIU without considering evidence of employment feasibility due to his service connected disabilities.  Accordingly, remand is necessary to associate the Veteran's SSA records and VA Vocational Rehabilitation folder with his claim file.

The Veteran also seeks service connection for neurological head pain.  He was afforded an examination in July 2014.  The examiner noted that the Veteran does not have a diagnosis of chronic headaches and the examiner provided a negative medical opinion.  However, the Veteran does not claim that he experiences chronic headaches.  Rather, the Veteran asserts that he experiences an "electrical" pain that shoots from the right side of his neck into his scalp.  On remand, a new medical opinion is required to assess whether the Veteran experiences a separate, neurological head pain disability that is secondary to his service-connected right shoulder.

Lastly, the Veteran seeks service connection for a right upper extremity disability.  He was diagnosed with carpal tunnel and mononeuritis on examination in July 2014.  The examiner provided a negative medical opinion; however, he did not comment on whether the Veteran's disability was aggravated by his service-connected disability.  Accordingly, a new medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should associate any VA Vocational Rehabilitation folders with the claim file.  A response, negative or positive, should be associated with the claim file.  Requests must continue until the RO determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  The RO should contact SSA and request all documents pertaining to any claim for disability benefits from the SSA.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

3.  Provide the Veteran with appropriate VCAA notice for the issue of entitlement to a TDIU.

4.  After the aforementioned development has been completed, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his neurological head pain.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner is to answer the following questions:

a)  Does the Veteran have a disability manifested by neurological head pain (as opposed to chronic headaches)?

b)  If a disability manifested by neurological head pain is diagnosed, is it at least as likely as not (a 50 percent or greater probability) that the disability is related to the Veteran's active military service?

b)  If the disability is not related directly to military service, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's disability manifested by neurological head pain (not headaches) is proximately due to or aggravated by his service-connected right shoulder disability?  The examiner must address both causation AND aggravation. 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation of the neurological head pain disability by the service-connected right shoulder disability is found, the examiner must attempt to establish a baseline level of severity of the neurological head pain disability prior to aggravation by the service-connected right shoulder disability.

The examination report must include a complete rationale for all opinions expressed.

5.  Obtain an opinion regarding the etiology of his right arm and right hand disabilities.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner is to answer the following questions:

a)  Diagnose any right upper extremity disabilities, other than the currently service-connect right acromioclavicular separation of the right shoulder.

b)  For each right upper extremity disability diagnosed, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's right upper extremity disability is related to his active service, to include complaints of right wrist tenderness in December 2012?

c)  For each right upper extremity disability diagnosed, is it at least as likely as not that the Veteran's right upper extremity disability is caused or aggravated by his service-connected right shoulder acromioclavicular separation disability?  The examiner must address both causation AND aggravation.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation of a right upper extremity disability by the already service-connected right shoulder  acromioclavicular separation disability is found, the examiner must attempt to establish a baseline level of severity of the neurological head pain disability prior to aggravation by the service-connected right shoulder acromioclavicular separation disability.

6. Then, readjudicate the claims on appeal. If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




